Wheeler, J.
The defendant pleaded, under oath, admitting the making of the note in pencil, but denying the making of it by writing with ink. The Court sustained exceptions to the plea. A note in pencil is valid while legible. (Chit. on Bills, 126-7.) It is not averred that the note in question had become illegible; and there can be no such intendment in favor of the plea. The note, being admitted to have been made in pencil, is to be taken to have been a valid note ; and there being no other alteration than the making in ink what was before in pencil, that was not an alteration of the note in any material part. It did not vary its legal effect. An alteration in any part of a bill or note which is not material, though without •consent, will not invalidate it. An alteration which does not vary the meaning of an instrument will not avoid it, though made by a party claiming under it. (Id. 184, n.) The alleged alteration, therefore, from pencil to ink, did not invalidate the note, even if made without the authorization or consent of the defendant. But it is not averred that it was not made by his authority or with his consent. The plea, therefore, was rightly adjudged insufficient; and the judgment is affirmed.
Judgment affirmed.